                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA

                                                  Mag. No. 18-3761 (MF)
           v.
                                                  ORDER

NAJEERAH CANTY


      This matter having come before the Court on the application of the defendant,

Najeerah Canty, through his attorneys, Mack & Gil, LLC (by Anthony C. Mack, Esq.,

appearing) for an Order modifying the conditions of bail set on November     15, 2018,

authorizing defendant's release on bond with conditions, and the United States (by

Heather Suchorsky, Assistant United States Attorney, appearing) and Pretrial Services

having consented to the ~ u d modification,

       IT IS on this      Cday of December     2018,

       ORDERED that the bail previously set is modified to allow defendant to relocate

her residence to reside at: ·15 Augusta Street, Irvington, NJ 07111

      All other conditions of his release remain in effect.




                                                                            U.S.M.J.
